Title: From George Washington to George Clinton, 5 February 1780
From: Washington, George
To: Clinton, George


          
            D. Sir
            ⟨Head Qrs Morris Town Feby 5. 1780⟩
          
          I think it my ⟨duty to transmit⟩ Your Excellency the inclos⟨ed Representation⟩ and Request from sund⟨ry Officers⟩ in your line, which I re⟨ceived Two⟩ days ago. The Objects a⟨re of a⟩ delicate

and interesting ⟨nature⟩ and such I am persuaded ⟨as will⟩ have, if they have not alread⟨y had⟩ it, the attention they deserve⟨. From⟩ the conversation and expostu⟨lations⟩ I had with the Gentlemen who p⟨resented⟩ the paper and the information ⟨I⟩ have otherwise derived, I fear ther⟨e⟩ is reason to apprehend that the line will receive a severe shock by Resignations if something is n⟨ot⟩ done to relieve the Officers. The⟨y profess the⟩ greatest disinclination to ⟨injure the⟩ service and proposed conti⟨nuing as⟩ Voluntiers till Other Officers could ⟨be appoi⟩nted, but I told them this was ⟨not admi⟩ssible and they seem for the ⟨present⟩ to have suspended the execution ⟨of the⟩ir plan and which they had the more unad⟨vise⟩dly fixed to a day. I should be happy ⟨if⟩ the State have it in their power to make ⟨the⟩m more comfortable & contented with ⟨th⟩eir situation. I have the Honor to be with the most perfect respect & esteem Your Excellency’s Most Obedt servant
          
            Go: Washington
          
        